


110 HR 1089 IH: To amend the Public Health Service Act to require the

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1089
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Langevin (for
			 himself, Mr. McCaul of Texas,
			 Mr. Thompson of Mississippi,
			 Mr. King of New York,
			 Mr. Dicks,
			 Mr. Shays,
			 Ms. Zoe Lofgren of California,
			 Mr. Tom Davis of Virginia,
			 Ms. Jackson-Lee of Texas,
			 Mr. Dent, Mrs. Christensen, Mr. David Davis of Tennessee, and
			 Mr. Linder) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to require the
		  Secretary of Homeland Security to improve and expedite the assessment and
		  determination of current and emerging chemical, biological, radiological and
		  nuclear material threats, to group such agents to facilitate the assessment and
		  acquisition of countermeasures that would address more than one of such agents
		  or adverse health consequences common to exposure to different agents, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Project
			 BioShield Material Threats Act of 2007.
		2.Material
			 threats
			(a)In
			 generalSection 319F–2(c)(2)(A) of the Public Health Service Act
			 (42 U.S.C. 247d–6b(c)(2)(A)) is amended—
				(1)by redesignating
			 clauses (i) and (ii) as subclauses (I) and (II), respectively;
				(2)by
			 moving each of such subclauses two ems to the right;
				(3)by striking
			 (A) Material
			 threat.—The Homeland Security Secretary and inserting
			 the following:
					
						(A)Material
				threat
							(i)In
				generalThe Homeland Security
				Secretary
							;
				and
				(4)by adding at the
			 end the following clauses:
					
						(ii)Use of existing
				risk assessmentsFor the
				purpose of satisfying the requirements of clause (i) as expeditiously as
				possible, the Homeland Security Secretary shall, as practicable, utilize
				existing risk assessments that such Secretary considers credible.
						(iii)Order of
				assessments
							(I)Groupings to
				facilitate assessment of countermeasuresIn conducting threat assessments and
				determinations under clause (i) of chemical, biological, radiological, and
				nuclear agents, the Homeland Security Secretary shall, to the extent
				practicable and appropriate, consider the completion of such assessments and
				determinations for groups of agents toward the goal of facilitating the
				assessment of countermeasures under paragraph (3) by the Secretary of Health
				and Human Services.
							(II)Categories of
				countermeasuresThe grouping of agents under subclause (I) by the
				Homeland Security Secretary shall be designed to facilitate assessments under
				paragraph (3) by the Secretary of Health and Human Services regarding the
				following two categories of countermeasures:
								(aa)Countermeasures
				that may address more than one agent identified under clause (i)(II).
								(bb)Countermeasures that may address adverse
				health consequences that are common to exposure to different agents.
								(III)Rule of
				constructionA particular grouping of agents pursuant to
				subclause (II) is not required under such subclause to facilitate assessments
				of both categories of countermeasures described in such subclause. A grouping
				may concern one category and not the other.
							(iv)Time frame for
				completion of certain national-security determinationsWith respect to chemical, biological,
				radiological, and nuclear agents known to the Homeland Security Secretary as of
				the day before the date of the enactment of this clause, and which such
				Secretary considers to be capable of significantly affecting national security,
				such Secretary shall complete the determinations under clause (i)(II) not later
				than December 31, 2007.
						(v)Report to
				CongressNot later than 30
				days after the date on which the Homeland Security Secretary completes a
				material threat assessment under clause (i) or a risk assessment for the
				purpose of satisfying such clause, the Secretary shall submit to Congress a
				report containing the results of such assessment.
						(vi)DefinitionFor
				purposes of this subparagraph, the term risk assessment means a
				scientific, technically-based analysis of agents that incorporates threat,
				vulnerability, and consequence
				information.
						.
				(b)Authorization of
			 appropriationsSection 521(d) of the Homeland Security Act of
			 2002 (6 U.S.C. 321–j(d)) is amended—
				(1)in paragraph (1),
			 by striking 2006, and inserting 2009,; and
				(2)by adding at the
			 end the following:
					
						(3)Additional
				authorization of appropriations regarding certain threat
				assessmentsFor the purpose
				of providing an additional amount to the Secretary to assist the Secretary in
				meeting the requirements of clause (iv) of section 319F–2(c)(2)(A)) of the
				Public Health Service Act (relating to time frames), there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2008, in addition to
				the authorization of appropriations established in paragraph (1). The purposes
				for which such additional amount may be expended include conducting risk
				assessments regarding clause (i)(II) of such section when there are no existing
				risk assessments that the Secretary considers
				credible.
						.
				
